DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments received 8/24/2022. Claims 1-18 and 20-33 are withdrawn. Claims 19 and 20 are amended. Claims 34-37 are new. Claims 19-20 and 34-37 are presently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford (US Patent Application Publication 2013/0267892), hereinafter Woolford, in view of Steck et al. (US Patent Application Publication 2009/0012460), hereinafter Steck. 
Regarding claim 19, Woolford teaches a removable cassette (Woolford, Fig. 8-11; ¶[0096]-[0099]) for use with an external console to facilitate and control fluid flow in an intravascular blood pump (Woolford, the cassette is considered capable of being used with an external console to facilitate and control the flow of fluid through an intravascular blood pump, so this is intended use; ¶[0096]; ¶[0099]; Fig. 1A; ¶[0071]-[0073]), comprising: a cassette housing (Woolford, Fig. 8-11; housing comprising pieces 266, 268, 270,271; ¶[0101]), a plurality of fluid inlets in the cassette housing (Woolford, Fig. 2, inflow tube 22 and input tubing 18 go into two fluid entrances), a catheter fluid pathway (Woolford, Fig. 8; left tube 34; ¶[0096]-[0099]), a sheath fluid pathway (Woolford, Fig. 8; right tube 34; ¶[0096]-[0099]), and waste fluid pathway (Woolford, Fig. 8; tube 28; ¶[0096]-[0099]), the cassette housing having first, second, and third openings formed on a first side thereof to provide physical access to the catheter fluid pathway, the sheath fluid pathway, and the waste fluid pathway, respectively (Woolford, Fig. 8-11; three openings 770; ¶[0150]), to allow for separate physical compression of the catheter, sheath, and waste fluid pathways to control the flow of fluid therethrough (¶[0150]). Woolford does not teach a valve fluidly coupled to the plurality of fluid inlets and being configured to create a path between one of the plurality of fluid inlets and an output of the valve. Steck teaches a fluid pumping cassette with a plurality of fluid inlets in the cassette housing (Steck, ¶[0054], pump openings 86a to 86c) and a valve fluidly coupled to the plurality of fluid inlets and being configured to create a flow path between one of the plurality of fluid inlets and an output of the valve (Steck, ¶[0054], valve configuration 60 is the valve and the valve creates a flow path between the inlet and outlet). It would have been obvious to one having ordinary skill in the art to modify Woolford’s teaching with Steck’s teachings in order to mix blood or fluids selectively with one or more other fluids for putting them back into the body.
Regarding claim 34, Woolford does not teach a valve switching automatically between inlets. Steck teaches, that an instrument 12 can actuate the pump and valve chambers of the cassette pneumatically or mechanically (Steck, ¶[0041]), which constitutes a valve configured to be automatically controlled to switch between the plurality of fluid inlets. It would have been obvious to one having ordinary skill in the art to incorporate this teaching into the modified Woolford invention in order to automate the process of mixing fluids.
Regarding claim 37, Woolford teaches that the waste fluid pathway further comprises a waste outlet in the cassette housing that is fluidly coupled to a waste fluid reservoir (Woolford, ¶[0009], a waste receptacle is a waste fluid reservoir).

Claims 20 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford, in view of Steck, further in view of Takesawa (US Patent Application Publication 2010/0084326), hereinafter Takesawa.  
Regarding claim 20, Woolford does not teach that the catheter fluid pathway and the sheath fluid pathway are a common pathway from the output of the valve to a bifurcation in the cassette. Woolford teaches bifurcated fluid paths (Woolford, Fig. 2), but not a single path bifurcating into two. Takesawa teaches a single fluid path outside a cassette coming into a cassette and bifurcating into two paths (Takesawa, Fig. 3, R20 divides into R24 and R21). It would have been obvious to one having ordinary skill in the art to have a common catheter fluid pathway and sheath fluid pathway to a bifurcation in the cassette in order to reduce the number of tubes hanging outside the cassette. 
Regarding claims 35-36, Woolford does not teach a pump head integrated into the common pathway or in the cassette housing. Takesawa teaches a pump head in a fluid pumping cassette (Takesawa, Fig. 2, pump heads P1-P4). It would have been obvious to one having ordinary skill in the art to incorporate a pump head integrated into the common pathway in the cassette housing in order to pump the fluid through the common pathway while keeping the pump cassette compact. 

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. Additional prior art references have been used to reject the amended version of the applicant’s claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792